Citation Nr: 1023249	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  03-25 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to June 
1995.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the Veteran's claim for service 
connection for a gastrointestinal disability.

In a July 2008 decision, the Board denied the Veteran's claim 
for service connection for a gastrointestinal disability.  
The Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims.  In a December 2009 
Memorandum Decision, the Court set aside the Board's July 
2008 decision and remanded the appeal to the Board.

In June 2006 and April 2007, the Veteran appears to have 
raised new claims of entitlement to an increased rating for a 
skin disability and an earlier effective date for the grant 
of service connection for residuals of Poland's surgery.  As 
those claims have not been developed for appellate review, 
the Board refers them to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claim requires additional 
development.

It appears to the Board that additional treatment records may 
be outstanding.  The Board notes that the most recent VA 
medical records are dated in March 2010.  To aid in 
adjudication, any subsequent VA medical records should be 
obtained.  In addition, in November 2007 the Board remanded 
the Veteran's claim for VA to obtain the results of 
additional gastrointestinal testing that was performed in 
September 2006.  However, a review of the claims file does 
not indicate that the September 2006 results have been 
associated with the claims file.  Accordingly, those tests 
results should be obtained and associated with the claims 
file.

The Veteran contends that he has a gastrointestinal disorder, 
to include peptic ulcers, that is related to his service.  
Specifically, he contends that his duties as a motor 
transport operator during service included cleaning, 
painting, and repairing equipment that was covered with a 
black powdery carbonaceous substance.  The Veteran further 
contends that he might have handled weapons that were covered 
with toxic materials associated with chemical and biological 
contamination.

The Veteran's service medical records show a diagnosis of 
hepatitis B and numerous entries related to treatment for a 
multitude of gastrointestinal complaints.  On examination 
prior to separation from service, no abnormalities of the 
gastrointestinal system were found.

Pursuant to the Board's December 2005 remand, the Veteran was 
afforded a VA examination in September 2006, at which time he 
was diagnosed with a history of hepatitis B, and symptoms of 
aerophagia, dyspepsia, and borborygmi.  He was noted to be 
scheduled for follow up gastrointestinal testing three days 
after the examination.  Because the full results of the 
testing were not yet available, and the Veteran's claims file 
was not available for review at the time of the examination, 
the examiner was unable to resolve whether the Veteran's 
symptoms were related to his period of active service.  The 
examiner stated that until there was further information 
available, she could only state that his current 
gastrointestinal problems "may or may not be" related to 
his active service.  An addendum to the report of examination 
dated three days later demonstrates that the examiner 
reviewed the Veteran's claims file.  The diagnosis, however, 
was not clarified.  Nor did the examiner expound upon the 
opinion as to the relationship between the Veteran's current 
gastrointestinal complaints and his period of active service, 
again stating that the Veteran's current gastrointestinal 
problems "may or may not be" related to his active service.  
Since the examiner did not opine as to the etiology of the 
current gastrointestinal complaints and since it was unclear 
as to whether the examiner had the testing results available 
at the time the report was annotated, in November 2007 the 
Board remanded the Veteran's claim for an additional 
examination and opinion.  The Board also requested a copy of 
the additional gastrointestinal testing that the Veteran 
underwent in September 2006.

Pursuant to the Board's November 2007 remand, in February 
2008, the Veteran underwent an additional VA examination.  In 
reviewing the Veteran's claims file, the examiner noted that 
the Veteran had not been followed by the VA gastrointestinal 
clinic specifically for his gastrointestinal complaints, but 
had rather been followed by the gastrointestinal clinic for 
his hepatitis B.  During those visits, he had reported 
occasionally experiencing mild abdominal pain, consistent 
with dyspepsia and borborygmi.  The etiology of that pain 
remained unclear.  Because of the vague nature of his 
complaints, and how rarely it occurred, it was difficult to 
delineate the exact cause of the pain.  The examiner opined 
that it was less likely than not that the pain was related to 
his service-connected hepatitis B, as his symptoms were not 
common symptoms associated with hepatitis B.  Additionally, 
after reviewing the Veteran's records, there appeared to be 
no unifying factors.  Each time the Veteran complained of 
gastrointestinal discomfort, he reported different symptoms.  
His current occasional abdominal pain appeared to be 
different than the episodes for which he sought treatment 
while in the military.  However, it would be speculative to 
definitively state that the complaints were of different 
etiology.  Because there was no certain etiology of the 
Veteran's abdominal pain currently, and that the Veteran did 
not appear to have a chronic gastrointestinal disorder, but 
rather occasional gastrointestinal symptoms, the examiner was 
unable to state that his infrequent abdominal pain was 
etiologically related to his period of active service.  The 
examiner's failure to provide an opinion as to whether the 
Veteran's gastrointestinal disability is related to his 
service renders the February 2008 report of examination 
inadequate for rating purposes.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Although the Veteran is 
competent to report the onset of a gastrointestinal disorder 
during his service, he is not competent to diagnose or to 
relate any current gastrointestinal disorder to his active 
service.  Accordingly, the Board finds that a third VA 
examination is necessary in order to fairly decide his claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner 
should specifically reconcile the opinion with the September 
2006 and February 2008 VA examinations and opinions and any 
other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated since March 2010, including 
the results of additional gastrointestinal 
testing the Veteran underwent in September 
2006.

2.  Schedule a VA examination with regard 
to the Veteran's claim for service 
connection for a gastrointestinal 
disability.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
September 2006 and February 2008 VA 
examinations and opinions.  The rationale 
for all opinions should be provided.  All 
indicated tests should be performed, and 
all findings reported in detail.  
Specifically, the examiner should provide 
the following:

(a)  Diagnose all current 
gastrointestinal disabilities, 
including any peptic ulcers.

(b)  For each gastrointestinal 
disability diagnosed, to specifically 
include peptic ulcers, the examiner 
should opine as to whether it is at 
least as likely as not (50 percent or 
more probability) that any 
gastrointestinal disability was 
incurred in or is due to or the result 
of the Veteran's service, including in-
service complaints of and treatment for 
gastrointestinal discomfort, and 
exposure to toxic materials during 
service.  The examiner must consider 
the Veteran's statements regarding the 
incurrence of any gastrointestinal 
disability, and his statements 
regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

